Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
9, 2014.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00641-CV

  PENTAIR VALVES & CONTROLS U.S. LP, F/K/A TYCO VALVES &
                 CONTROLS, LP, Appellant

                                        V.
                           JOHN F. JONES, Appellee

                     On Appeal from the 234th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-67835

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed April 22, 2013. On December 18,
2013, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.
                                     PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.




                                        2